PROVOSTY, J.
In this case, the mother and tutrix having died, the undertutor asks that a family meeting be convoked to recommend a proper person for appointment as tutor, and that the maternal grandfather of the minor be excluded from said tutorship.
All three of the grounds for exclusion from tutorship prescribed by article 303, Civ. Code, are alleged against the grandfather, viz.: (1) Conduct notoriously bad; (2) incapacity to manage his own affairs; (3) neglect to have caused an inventory to be made of the property of the minor.
The property of the minor consists of some jewelry, worth about $200, of the existence of which, as belonging to the minor, the grandfather knew nothing. It is needless to say that failure to have caused an inventory to be made under these circumstances is not good ground for exclusion. The other allegations are not proved.
Judgment affirmed.